Clarke, P. J. (dissenting):
I think a question of fact was presented which it was the province of the jury to determine. I do not at all agree that the evidence on the part of the defendant is the more probable. Parts of that evidence, even on the printed record, are to me unpersuasive, and the jurors who saw and heard the witnesses were of the same opinion. I dissent and vote to affirm.
Laughlin, J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.